Title: To John Adams from Alexander Adams, 15 April 1799
From: Adams, Alexander
To: Adams, John



Sir
Claghymill April 15 1799

I hope you will pardon the Trouble I give you in thus Adressing you: But a Reliance on your good Nature, from your exalted Situation in Life and publick Caractar, with the Nature of this Address, will: I hope plead my Excuse—
I have been informed that my Wifes Brother Samuel Miller, a Cabinet maker or House Carpenter; Died in Philadelphia sometime past; And whether he made a will or not I cannot tell: But my Wife is Sister to the Aforsd: Samuel Miller, and is the nearest Heir to his Effects; real and personal; I am also informed that An Anne Martha Miller (who is only the Deceasd: Saml: Millers Aunts Daughter) has sworn herself nearest Heir, And has sent a power of Attorney to her Brother Benjamin Miller in Order to get the produce of Samls: Estate &c: Now Sir my humble request is that you will be so good as to Dispose of the Effects (According to the Custom of the Country) untill I send your Worship proper Credentials, to Convince you that I am the right Heir Right of my wife, Who is living. I mean and intend (god willing) to trouble your Presidentship with a Power of Attorney for the Transacting this Business; which I hope you will deign to Accept; And Admit you will vouchsafe so to do, you will gain the Blessing of a large Family, who are honest: tho’, in Indigent circumstances; And I am Sir with due Defference, your Most Humbl And Obedient Servt.

Alexr. Adms
P:S; I am informed that the Aforsd: Martha Miller has sworn herself to be Mother of the Deceasd, Saml: Miller. If so I humbly presume you Sir; of your  usual distribution of Equity will please to consider the Matter and merrits Accordingly—
N.B. I am intruding too far: a Child is in Contemplation which Compells me to it. I had a Son who was Employed by A Barney Connor or Oconnor, last season, at or in Philadelphia and me not hearing from him as usual, keeps me in suspence, As to his Existance, therefore your goodness in Ordering any of your Domomesticks to make enquiry about him, will be doing Justice to a Distressed Parent, and will add Consolation to him. Admit he is dead and that your worship can find Any acct: of it; be so good as to take his Effects into your Hands untill I can Assure you that I am the Just  to them: Sir your deigning to take Any Notice of this Shall be Acknowledged with the greatest Gratitude as before by sir yours as before And Admit the thing I Advert to will Afford you Recompence please to Pay your  and you will Oblige your Devoted Humble Servt.

Alexr. Adams

Admit you deign to take the foregoing into your Consideration please to Direct Alexr. Adams: Claghy Ballymoney Ireland